DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Objections
Claim 1 is objected to because of the following informalities: “a total amount of …in an amount” is redundant.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “wherein each coloring agent present” should be “wherein each of the at least one coloring agent present”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-11, 14-17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "a total amount of one or more coloring agents", is the recited “one or more coloring agents” the same as “at least one coloring agent”? For purposes of expediting prosecution, the claim is interpreted as they are the same.
Claim Rejections - 35 USC § 102
Claim(s) 1-5, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zia et al (US 2015/0111796).
Zia discloses a composition for medical inhalers comprising at least 90 wt% of polyoxymethylene, 0.1-5 wt% of a colorant, a formaldehyde scavenger [0083, 0049, 0045, 0075-0079, 0088], the POM has a melt flow index of less than 25g/10min when measured at 190°C and 2.16Kg, POM has a density of 1.41g/cm3, so the corresponding melt volume flow rate is 17.7cm3/10 min. The composition is latex free and contains nothing related to animal.
Because Zia teaches the composition is for medical inhalers and injectors , it is therefore inherent that the composition has low extractives, metal and metalloids and passes the claimed testing so that the composition can be used for preparing medical inhalers and injectors. 
Claim Rejections - 35 USC § 103
Claims 6-9, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al (US 2015/0111796).

Zia et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claims 15-16: Zia does not explicitly teach the composition contains more than 2 coloring agent. 
However, it is a well-known practice to mix various coloring agents to produce a color which cannot be presented by a single colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize more than two colorants to provide the article with desired color.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al (US 2015/0111796) in view of Stockum et al (US 2007/0080146).
Zia discloses the limitation of claim 1, as discussed above.
Zia does not teach a laser marking additive as claimed. 
However, a composition comprise a laser marking additive that will form a mark (e.g. dose indicator, serial number etc.) by color changing when exposed to a laser .
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763